Citation Nr: 1446429	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-28 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee arthroplasty, to include osteoarthritis (a right knee disability).

2.  Entitlement to service connection for osteoarthritis of the left knee (a left knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1977 to May 1977, from August 1980 to July 1981, and from November 1990 to June 1991.  He also had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the February 2014 Board Remand is included in the Duties to Notify and Assist section below.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran sustained injuries to the knees in service, including during combat.

2.  The current residuals of a right knee arthroplasty, to include osteoarthritis, and osteoarthritis of the left knee were incurred in active service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right and left knee disabilities have been met.  38 C.F.R. §§ 1110, 1131, 1154(b),5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeals of service connection for right and left knee disabilities have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In the February 2014 decision, the Board remanded the issues on appeal to obtain an adequate VA medical opinion regarding the etiology of the right and left knee disabilities.  The March 2014 VA medical opinion (pursuant to the February 2014 Board Remand) remains inadequate.  Regardless, another remand for additional development is not appropriate in light of the extensive remands that have already been undertaken in this case in an attempt to obtain an adequate opinion, and the fact that there is otherwise some competent evidence of record that tends to support a finding of relationship between the current knee disabilities and service.  Stegall, 11 Vet. App. at 268.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event.  When a preponderance of the evidence is against a claim, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Right and Left Knee Disabilities

The Board is granting service connection for right and left knee disabilities (diagnosed as osteoarthritis - a "chronic disease listed under 38 C.F.R. § 3.309(a)) based on the theory of direct service connection (adjudicated below; 38 C.F.R. § 3.303(a),(d)).  Because the benefit sought is being fully  granted as directly incurred in service, the additional theories of presumptive service connection of a chronic disease that became manifest to a compensable degree within a year after service separation (38 C.F.R. §§ 3.307, 3.309), and presumptive service connection based on chronic manifestations of arthritis in service or continuity of symptomatology since service (38 C.F.R. § 3.303(b)) are rendered moot.  Because the claims have been granted, there remain no questions of law or fact as to the fully granted issues of service connection for knee disabilities; therefore, the theories of presumptive service connection of a chronic disease that became manifest to a compensable degree within a year after service separation and presumptive service connection based on chronic manifestations in service or continuity of symptomatology will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides actual "questions" of law or fact in a case).

The Veteran contends that he injured his knees during active service, including as a nurse who set up temporary hospitals, heavy lifting, a fall from the back of a truck, and a fall out of formation.  He has contended that he was engaged in combat during service and sustained knee injuries, including during combat.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran sustained injuries to the knees in service, to include during combat.  A service treatment record that is associated with the claims file dated in December 1990, during the Veteran's service in Saudi Arabia as a participant in Operation Desert Shield/Desert Storm, indicated that the Veteran fell in formation and complained of pain in the right lateral knee.  He was treated with ice and rest for 24 hours.  

In this case, the Veteran is a combat veteran.  With respect to a combat veteran, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  The Veteran has also contended that he injured both knees after being knocked off a five-ton truck during service in the Persian Gulf War.  He reported that he was treated in the field, was assessed with medial meniscus tear, and was told to apply ice and ACE wraps.  The Veteran alleges that he does not have supporting evidence of this injury as "being a soldier in the war, it's not always easy to prove you were injured in service" and ostensibly, because he was treated "in the field."  

During the March 2014 VA examination, the Veteran also reported that he injured his knees because of the heavy lifting that he had to do to set up temporary hospitals as a nurse.  As he is a combat veteran, and the reported injuries are consistent with the circumstances, conditions and hardships of his service, the Board finds that the Veteran injured his knees during service, to include during combat, as described.  

The Board next finds that the Veteran has current disabilities of arthritis of the right and left knee.  In extensive private treatment records, most recently in February 2012, the Veteran was diagnosed with advanced osteoarthritis of both knees.

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current right and left knee disabilities are related to service, that is, were incurred in service.  Favorable evidence supporting the finding that the Veteran's right and left knee disabilities are related to service includes the Veteran's own favorable nexus opinion relating the right and left knee disabilities to the in-service injuries.  The Veteran opined that the joint (knee) disabilities were related to the heavy lifting while setting up temporary hospitals, the fall off the truck, and the fall from formation during active service.

The record reflects that the Veteran is a licensed practical nurse.  The Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1); Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that Court has never required that VA compensation examinations only be conducted by physicians and recognizing the competency of a nurse practitioner to conduct compensation examinations).  The Board finds the Court's holding applies equally to the competency of non-VA nurses, such as the Veteran.  In this case, while the Veteran is not a nurse practitioner but is a licensed practical nurse, he has reported working for 20 years at Stormont Hospital in Topeka on Telemetry and additional work experience at a jail, Cerner, and the United States Department of Homeland Security.  As such, the Board finds that the Veteran is qualified through education, training, and experience to offer some medical opinions.  In support of the opinion, the Veteran explicitly denied any injuries of the knees post service.

There is no other adequate competent medical opinion to weigh against the claim, despite the attempts that were made to obtain an adequate VA medical opinion on 

the question of nexus to service.  Resolving reasonable doubt in the Veteran's favor on the question of relationship of current knee arthritis to the in-service injuries, the Board finds that the current right and left knee disabilities were incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right knee arthroplasty, to include osteoarthritis, is granted.

Service connection for osteoarthritis of the left knee is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


